Citation Nr: 0519148	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  01-09 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  He died in December 1999.  The appellant is his 
surviving spouse.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2003, it was remanded to the 
Department of Veterans Affairs (VA), Detroit, Michigan, 
Regional Office (RO) for additional development and 
readjudication.  In March 2005, the RO issued a supplemental 
statement of the case, and the case was returned to the Board 
for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

As was noted in the Board's July 2003 remand, this case turns 
upon whether it is at least as likely as not that the 
veteran's service-connected duodenal ulcer and partial 
gastrectomy contributed substantially to, or materially 
hastened, the veteran's death.  As was further noted, the 
record contained contradictory medical opinions on the 
matter, one being from a VA physician, dated in February 
2001.  The Board pointed out that while the VA physician 
opined that the service-connected disability did not 
materially hasten the veteran's death, the physician failed 
to offer a rationale for that opinion.  Consequently, one of 
the primary purposes of the July 2003 remand was to offer the 
physician an opportunity to provide such a rationale.  A 
follow-up medical opinion was obtained by the RO in September 
2004 from the same VA physician who had provided the earlier 
February 2001 opinion.  The updated opinion, however, once 
again failed to provide a rationale for the conclusions 
reached as had been emphatically requested by the Board.  

Given the failure of the VA reviewing physician to provide a 
rationale for his opinion pertaining to the cause of the 
veteran's death, the Board finds that a remand is unavoidable 
in this instance.  The Board is restrained by precedent of 
the United States Court of Appeals for Veterans Claims from 
proceeding without all of the Board's own directives having 
been followed.  Stegall v. West, 11 Vet. App. 268 (1998).  

This case is REMANDED to the AMC for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  After obtaining any necessary 
authorization from the appellant, the AMC 
should obtain and associate with the 
claims file the terminal hospitalization 
summary pertaining to hospitalization of 
the veteran in December 1999 at St. 
Joseph Mercy Hospital West, 15855 19 Mile 
Road, Clinton Township, Michigan  48038.

3.  The AMC should schedule a review of 
the veteran's claims file by a physician 
for the purpose of determining the cause 
of the veteran's demise, in general, and 
whether the veteran's service-connected 
gastrointestinal disability contributed 
substantially to that demise, in 
particular.  The claims folder must be 
made available to the examiner for review 
in connection with the opinion.  The 
physician should review the veteran's 
claims folder and indicate in the opinion 
report that pertinent records contained 
therein have been reviewed.  The 
reviewing physician should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected gastro-intestinal disability, 
duodenal ulcer, status post gastric 
resection, contributed substantially to, 
or materially hastened, the veteran's 
death.  A complete rationale for any 
opinion expressed is requested.  

4.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical opinions.  In particular, 
the AMC should review the requested 
medical opinion to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand and if 
it is not, the AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AMC should consider 
all of the evidence of record and 
readjudicate the appellant's claim.  If a 
grant of the claim remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, F.3d 1339 (Fed. Cir. 
2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


